Citation Nr: 1008718	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  97-33 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
and a compensable evaluation from December 1, 2009 for 
chronic fatigue syndrome (CFS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1974.  
He had subsequent period of service in the United States Army 
Reserve and was ordered to active duty in support of 
Operation Desert Storm from September 1990 to May 1991. 
 
By rating decision dated in December 2000, the RO established 
service connection for migraine headaches, and assigned a 
disability evaluation of 30 percent, from May 5, 1995.  In an 
August 2001 rating decision, the RO increased the evaluation 
for migraine headaches to 50 percent, from December 14, 2000. 
In a March 2002 letter, the veteran expressed disagreement 
with the effective date of the 50 percent evaluation 
assigned.  By letter dated in July 2002, the Veteran's 
representative specifically stated that he was seeking an 
effective date of May 5, 1995.  By rating decision, dated in 
August 2002, the RO assigned a 50 percent evaluation for 
migraine headaches, from May 5, 1995.  This represents a full 
grant of the benefit sought. 
 
This case has previously come before the Board.  In September 
1999, the Board remanded the case to the RO for further 
development.  In October 2000, the Board denied service 
connection for a disability due to an undiagnosed illness 
manifested by fatigue, memory loss, shortness of breath, and 
joint pains. 
 
The Secretary and the Veteran (the parties) filed a joint 
motion for remand, citing VCAA.  In June 2001, the Court 
vacated that portion of the Board's October 2000 decision 
pertaining to service connection for an undiagnosed illness 
manifested by fatigue, memory loss, shortness of breath, and 
joint pains. 
 
In December 2001 and June 2003, the Board remanded the case 
to the RO for further development.  The case was returned to 
the Board for further appellate review consistent with the 
June 2001 Order. 
 
Service connection for chronic fatigue syndrome was granted 
in a rating decision in October 2003.  A 10 percent 
evaluation was assigned effective March 1, 2002.

The issues of entitlement to an increased rating for chronic 
fatigue syndrome and an earlier effective date than March 1, 
2002 for the establishment of service connection for chronic 
fatigue syndrome were remanded in a March 2005 Board 
decision.  An October 2009 rating decision granted an 
effective date of chronic fatigue syndrome from March 1, 
2001, which constituted a full grant of benefits regarding 
this issue.  An October 2009 supplemental statement of the 
case reduced the Veteran's rating for chronic fatigue 
syndrome to noncompensable as of December 1, 2009.  The 
development indicated in the March 2005 remand has been 
accomplished and the case has been returned to the Board for 
further appellate review. 
 
In connection with his appeal, the Veteran testified before 
the undersigned Veterans Law Judge in Washington, D.C. via 
videoconference in September 2000.  A transcript of the 
hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's CFS has not resulted in any periods of 
incapacitation of at least one but less than two weeks total 
duration per year, or symptoms controlled by continuous 
medication.

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent and a compensable evaluation from December 1, 2009 
for CFS have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107; 
38 C.F.R. § 4.88b, Diagnostic Code 6354 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The VCAA and its 
implementing regulations are applicable to this appeal. 
 
The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim. 
 
The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 
 
A. Duty to Notify 
 
The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21. 

However, the Board notes that, effective May 30, 2008, 38 
C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 
23, 353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request that a claimant provide any 
pertinent evidence in the claimant's possession.  
 
On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486. 
 
In this case, the RO provided the Veteran VCAA notice on the 
claim being decided by a letter dated March 2002.  

The content of such notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.   In the aforementioned notice letter, the RO 
acknowledged the claims being decided, notified the Veteran 
of the evidence needed to substantiate those claims, 
identified the type of evidence that would best do so, 
informed him of the VCAA and VA's duty to assist, and 
indicated that it was developing his claims pursuant to that 
duty.  The RO also identified the evidence it had received in 
support of all of the claims being decided and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the Veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
Veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the Veteran to sign the 
enclosed form authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the Veteran to identify or send directly 
to VA all requested evidence to support his claims.

The content of this notice letter does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  However, such notice was submitted to the 
Veteran in a letter dated March 2006.  

In Pelegrini II, as previously indicated, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  In this case, notices were provided after the 
initial decision; however, the timing deficiency was remedied 
by the issuance of VCAA notice followed by readjudication of 
the claim.  An October 2009 supplemental statement of the 
case (SSOC) considered the claim based on all the evidence of 
record.  This readjudication acted to remedy any timing 
defect in regard to the VCAA.  

The Board notes that the Veteran's appeal for an increased 
rating for CFS from an initial award of service connection.  
In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2009).  Thus, 
because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 (1999) 
(establishing that initial appeals of a disability rating for 
a service-connected disability fall under the category of 
"original claims").
 
B. Duty to Assist 
 
VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
Veteran identified as being pertinent to his claims, 
including service medical records and post-service VA and 
private treatment records.  The Veteran does not now claim 
that there is any outstanding evidence for VA to secure in 
support of this appeal.

Additionally, the RO conducted medical inquiries in an effort 
to substantiate the Veteran's claims by affording him VA 
examinations, during which examiners addressed the disability 
at issue in this appeal.
 
Under the facts of this case, 'the record has been fully 
developed,' and 'it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s].' Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).
 



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as 'staged' ratings.  See also Hart 
v. Mansfield, 21 Vet. App. 505 (2007). 
 
The relevant diagnostic code provides ratings from 10 to 100 
percent disabling for chronic fatigue syndrome as manifested 
by debilitating fatigue, cognitive impairments, (such as 
inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms.  38 C.F.R. § 4.88b, 
Diagnostic Code 6354. 
 
A 100 percent rating is assigned when such manifestations are 
nearly constant and so severe as to restrict routine daily 
activities almost completely and which may occasionally 
preclude self-care.  A 60 percent rating is assigned when 
such manifestations are nearly constant and restrict routine 
daily activities to less than 50 percent of the pre-illness 
level, or; which wax and wane, resulting in periods of 
incapacitation of at least six weeks total duration per year.  
A 40 percent rating is assigned when such manifestations are 
nearly constant and restrict routine daily activities to 50 
to 75 percent of the pre-illness level, or; which wax and 
wane, resulting in periods of incapacitation of at least four 
but less than six weeks total per year.  A 20 percent rating 
is assigned when such manifestations are nearly constant and 
restrict routine daily activities by less than 25 percent of 
the pre-illness level, or; which wax and wane, resulting in 
periods of incapacitation of at least two but less than four 
weeks total duration per year.  A 10 rating is assigned when 
such manifestations wax and wane but result in periods of 
incapacitation of at least one but less than two weeks total 
duration per year, or; symptoms controlled by continuous 
medication.  
 
For the purpose of evaluating this disability, the condition 
will be considered incapacitating only while it requires bed 
rest and treatment by a physician.  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran was afforded a VA examination for his CFS during 
July 2003.  The Veteran indicated that he had muscle aches, 
weakness,  migraines and neuropsychological symptoms with his 
fatigue.  He indicated that his fatigue lasted 24 hours or 
longer after exercise.  The Veteran stated that he had a 
sleep disorder with fatigue and that he had been prescribed 
Prozac and Xanax.  He indicated that fatigue interfered with 
his daily activities.  The Veteran was diagnosed with chronic 
fatigue syndrome related to the Veteran's service during the 
Persian Gulf War.

The Veteran was afforded a general VA examination during 
November 2003 with an addendum created in March 2004.  The 
examiner indicated that the Veteran had hepatitis C with 
secondary effects of chronic fatigue and weakness.  The 
Veteran indicated that he was a police officer at Fort Bliss.

The Veteran was afforded an additional examination for CFS 
during September 2005.  The Veteran indicated that after 
returning from the Persian Gulf he noticed that he was not 
able to do the same activities as before due to fatigue.  The 
Veteran indicated that he had frequent excessive debilitating 
fatigue which was constant; did not last 24 hours or longer 
after exercise; restricted his daily routine activities by 40 
percent; lasted two days; and made it difficult for the 
Veteran to hoe or to cut the grass, but that he was able to 
walk one and a half miles in 45 minutes.  The Veteran did not 
work because he was caring for his elderly father.  The 
examiner indicated that the Veteran did not meet the 
diagnostic criteria for CFS and that his fatigue was instead 
due to chronic illegal drug abuse with previous withdrawal 
symptoms, untreated hepatitis C, diabetes mellitus type I, 
depression, anemia, chronic renal failure, and elevated ANA 
levels.  The examiner further indicated that the Veteran 
never had CFS.

The Veteran was afforded an additional VA examination during 
October 2008 with a December 2008 addendum for CFS.  The 
Veteran indicated that he had fatigue with ordinary 
activities such as mowing the lawn and walking one block.  
There was no history of debilitating fatigue; fatigue did not 
last 24 hours or longer after exercise; there was 0 percent 
restriction of routine daily activities; and there was no 
duration.  The Veteran indicated that his daily routine 
included walking several blocks twice a day, helping his wife 
with household chores, caring for grandchildren, and caring 
for his wife who had physical problems.  The examiner 
indicated that CFS was not found as the criteria for such 
diagnosis was not met and that his fatigue was associated 
with multiple condition such as hepatitis C, diabetes, 
adjustment disorder with depressed mood, sleep apnea, and 
alcohol and drug dependence.  

The Veteran had an additional VA general medical examination 
during February 2009.  The Veteran indicated that he returned 
from the Persian Gulf with fatigue and that he got tired when 
walking down the block and that he had no strength in his 
legs.  The Veteran indicated that his sense of tiredness was 
not debilitating, it did not interfere with his activities of 
daily living and he had never been hospitalized due to this 
condition.  The examiner indicated that chronic fatigue 
syndrome was not found.  The examiner also indicated that the 
Veteran had continued working until August 2008 but was told 
to quit due to his frequent absences.  The examiner indicated 
that there was no predominant limiting factor that would 
limit the Veteran to function in a normal occupational 
environment.  

VA records from March 2001 to April 2009 indicate that the 
Veteran complained of fatigue sporadically.  The Veteran was 
administered a sleep study because of these complaints and 
was diagnosed with mild sleep apnea during May 2002.  

The evidence does not demonstrate any incapacitating 
episodes, consisting of bed rest prescribed by a physician 
for at least one but less than two weeks total duration per 
year; or symptoms controlled by continuous medication.  As 
such, a higher rating is not warranted for any portion of the 
rating period under DC 6354.  No other relevant diagnostic 
codes are for application. 

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's CFS.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
her disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim for a total disability rating for the pendency of her 
appeal, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   



ORDER

Entitlement to an initial evaluation in excess of 10 percent 
and a compensable evaluation from December 1, 2009 for CFS is 
denied.





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


